             Case 1:21-cv-07344-DLC Document 3 Filed 09/01/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
AEGIS CAPITAL CORP.

                                   Plaintiff,                     1:21
                                                                   __ Cv. 07344
                                                                          ____ (    )

                 -against-

GREENWICH LIFESCIENCES, INC.

                                    Defendant.
--------------------------------------------------------------X


     [PROPOSED] ORDER TO SHOW CAUSE FOR TEMPORARY RESTRAINING
                 ORDER AND PRELIMINARY INJUNCTION

        Upon this motion filed in this matter, the affidavit of Robert Eide, sworn to September 1,

2021, the Affirmation of Richard Roth, dated September 1, 2021, together with the exhibits annexed

thereto, and the accompanying memorandum of law in support of plaintiff's motion for: (i) a tempo-

rary restraining order; (ii) a preliminary injunction; and (iii) for such other and further relief as this

Court deems just and proper, and good cause appearing therefor, it is:

                 ORDERED, that Defendant Greenwich Lifesciences, Inc (“GLSI” or

“Defendant”) show cause before this Court on the ___ day of September, 2021, before the

Honorable ______________, of the United States District Court for the Southern District of New

York, 500 Pearl Street, or as soon thereafter as counsel can be heard, why an Order should not be

entered pursuant to Rule 65 of the Federal Rules of Civil Procedure:

        A.       Preliminarily enjoining Defendant, its officers, agents, servants, employees,

                 successors, assigns, subsidiaries, and affiliates, and all persons in active concert or

                 participation with it from in any way issuing stock, warrants or any other form of

                 security.
             Case 1:21-cv-07344-DLC Document 3 Filed 09/01/21 Page 2 of 3




        B.      Preliminarily enjoining Defendant, its officers, agents, servants, employees,

                successors, assigns, subsidiaries, and affiliates, and all persons in active concert or

                participation with it from in any way engaging in any transaction, including any equity

                or debt transaction, with any entity other than Aegis.

        C.      Directing Defendant to deliver forthwith to Aegis and/or this Court Underwriter

                Warrants pursuant to the Underwriter Agreements entered into between the parties.

        D.      Directing Defendant to file with this Court and serve upon Plaintiff within thirty (30)

                days after service of the injunction demanded above a report, in writing, under oath,

                setting forth in detail the manner and form in which defendant has complied with the

                injunction.

                ORDERED, that pending the hearing and final determination of Plaintiffs' motion for

a preliminary injunction, said Defendant, its officers, agents, servants, employees, successors, assigns,

subsidiaries, and affiliates, and all persons in active concert or participation with it is:

        A.      Temporarily restrained from in any way issuing stock, warrants or any other form of

                security of GLSI; and

        B.      Temporarily Restrained from in any way engaging in any transaction, including any

                equity or debt transaction, with any entity other than Aegis.
           Case 1:21-cv-07344-DLC Document 3 Filed 09/01/21 Page 3 of 3




         ORDERED, that personal service of a copy of this Order to Show Cause with all papers in

support thereof be made upon Defendant on or before September ___, 2021, which shall be deemed

good and sufficient service and proof of same shall be returned to the Clerk of the United States

District Court.

Dated:            New York, New York
                  August 31, 2021


                                             SO ORDERED:



                                             ______________________________
                                                         U.S.D.J.
